Citation Nr: 1717513	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for condyloma acuminata.


WITNESSES AT HEARING ON APPEAL

The Appellant and B.H.


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to April 1986, and had additional service in the reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, among other things, denied service connection for venereal disease (VD).  Service connection since has been granted, however, for condyloma acuminata and an initial noncompensable (i.e., 0 percent) rating assigned.  The Veteran appealed that initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A videoconference hearing was held before the undersigned in September 2013.  A transcript of the proceeding is in the Virtual VA portion of the claims file.

The Board remanded this claim in September 2007, May 2010, and October 2014 for further development.

At the time of that most recent remand, the Veteran was represented by a private attorney.  However, in July 2016 the Veteran withdrew that representation, electing instead to proceed on his own behalf, so pro se.


FINDING OF FACT

During the entire appeal period, the Veteran's condyloma acuminata has not been shown to be manifested by coverage of at least 5 percent of the entire body, or; requiring intermittent or systemic therapy such as corticosteroids or other immunosuppressive drugs.  



CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for condyloma acuminata.  38 U.S.C.A. §§ 1155, 5103, 5103A, 6107 (Lexis 2016); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.118, Diagnostic Codes (DC) 7820, 7806.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

The current appeal, however, arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including, here, the initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so proven, and there is no need to provide additional VCAA notice, or prejudice from absent VCAA notice, in regards to the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has elaborated that filing a Notice of Disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  This notice requires provision of a Statement of the Case (SOC) and, when appropriate, Supplemental SOC (SSOC), and the Veteran received this required SOC in response to his NOD.  He therefore has received all required notice concerning this downstream initial-rating claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

To this end, VA has obtained all service, post-service, and private treatment records identified by the Veteran as potentially relevant to his claim.  He also was afforded VA examinations in January 2011 (with an addendum opinion in March 2011) and September 2015.  The Board finds these examinations and opinions to be cumulatively adequate as they included a thorough review of the Veteran's medical history, noting all pertinent findings, and resulted in medical opinions assessing the severity of the disability in relation to the applicable rating criteria with adequate supporting rationale.  See Barr v Nicholson, 21 Vet App 303 (2007).  Lastly, the Board finds that the RO complied with all of the Board's remand directives to obtain all outstanding VA treatment records, arrange for a VA examination (VAX) for this disability of condyloma acuminata, and a VAX related to any consequent scarring.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation:  (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the September 2013 hearing, to this end, the undersigned discussed the evidence that was needed to substantiate this increased initial- rating claim and identified evidence that could be obtained helpfully showing the condition is more severe than presently rated.  The Veteran was assisted at the hearing by his (then) attorney.  In the questions asked and their responses, they evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim). A deficiency in the conducting of the hearing has not been alleged, much less shown.  The Board finds resultantly there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

Legal Criteria, Factual Background, and Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and a "staged" rating may be assigned based on facts found.  See Fenderson, 12 Vet. App. at 125-26 (indicating this "staging" or variance in rating compensates the Veteran for times since the effective date of his award when his disability has been more severe than at others).  

The Veteran has been granted a noncompensable rating for condyloma acuminata under DC 7820.  Under this DC, disabilities are to be rated (by analogy) as disfigurement of the head, face, or neck; scars; or dermatitis, as appropriate.  The Veteran's disability is rated under DC 7806, as dermatitis.

Under DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy during the last 12 month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids of other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A rating of 30 percent is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  The highest schedular rating under DC 7806 is 60 percent, and is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 months.

Correctional Medical Services records indicate the Veteran was treated for genital warts (see, e.g., August 2010 treatment record, noting use of Aldara cream and September 2010 treatment record, noting use of hydrogen peroxide and Vaseline for large lesions), as well as warts on other areas of his body (see, e.g., September 2009 treatment record, noting a wart on the scalp, and June 2010 treatment record, noting a wart on the upper lip), as well as other skin disabilities (see, e.g., August 2006 treatment record, noting treatment for dermatitis). 

A January 2011 skin diseases VAX noted that the treatment of condyloma acuminata for the prior 12 months included topical treatment that was neither a corticosteroid or immunosuppressive.  The examiner noted a 5x5 centimeter verrucoid plaque with areas of hyperpigmentation from prior cryotherapy.  

A March 2011 addendum opinion reiterated the findings of the January 2011 VAX.

In September 2013 the Veteran testified at a hearing.  He reported on his condition as initially diagnosed in service and persisting over time, so ever since.  He described the treatment he had received in the form of creams and ointments.

In September 2015 a VAX to evaluate scars and disfigurement was conducted.  The examiner noted two scars, but neither was related to the Veteran's genital warts. A September 2015 skin diseases VAX indicated the Veteran had a diagnosis of condyloma acuminata.  It was noted that the Veteran previously had been treated on numerous occasions with topical medication and cryotherapy.  The examiner concluded there was no disfigurement of the head, face, or neck, no malignant skin neoplasms, and no systemic manifestations due to the skin disease.  When asked to indicate visible skin conditions the examiner responded "none."  It was noted that the Veteran's oral or topical medication treatment within the past 12 months of the examination included Aldara cream used 6 weeks or more but not consistent.  The physical examination revealed that the infection of the skin covered less than 5% of the total body area, without any exposed areas affected, and no associated scarring from the lesions or previous treatments.  The examiner concluded the disease burden was moderate to severe, but the Veteran would not benefit from corticosteroids or immunosuppressive therapy, and that all treatments for the condition were local and not systemic.


The Board acknowledges the Veteran has a long history of treatment for condyloma acuminata.  However, the record does not indicate the condition involves 5 percent or more of his body surface area, or any part of the exposed areas, or that the treatment has included the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  Indeed, to the contrary, both the January 2011 and September 2015 examiners indicated the Veteran's treatment was entirely topical, not contrarily involving corticosteroids or immunosuppressive drugs.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  Additionally, the September 2015 examiner specified that the medication used is local (and not systemic) and added the Veteran would not benefit from corticosteroids or immunosuppressive therapy.  Therefore, this is not the type of situation encountered in Johnson, so the facts of this case are outside the purview of that decision's holding and even the temporary stay since instituted pending the appeal.

As such, the Veteran does not qualify for a compensable rating under DC 7806.  Because the requirements of higher ratings under DC 7806 are cumulative in severity, and the record does not support a claim for the lowest compensable rating of 10 percent, an analysis of higher schedular ratings under DC 7806 is not necessary.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of DC 7913 for diabetes mellitus with the non-successive DC 7903 for hypothyroidism).

The Board is mindful of the Veteran's contention that his skin condition extends to other parts of his body - including his face and hairline.  (See, e.g., June 2010 statement.)  While he is competent to report symptoms capable of lay observation, such as the location of warts, the etiology of those symptoms is a medical question, and he has not indicated that he has the necessary training or expertise to competently opine on the matter.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board recognizes that the treatment records indicate the treatment of warts in other locations on the Veteran's body.  But there is no medical evidence that warts in locations other than the Veteran's genitals represent manifestations of the service-connected disability.  

Furthermore, on VA examinations in January 2011 and September 2015, the examiner's considered the claims file and did not identify the service-connected disability as affecting any part of the body other than the Veteran's penis.  Consequently, the Board finds that the medical evidence of record does not support the Veteran's contention that his service-connected disability has spread to other parts of his body.  

As the Veteran's disability is rated by analogy, the Board also has considered whether he would be entitled to a higher rating under another applicable DC.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  DC 7820 directs consideration of DCs 7800, 7801, 7802, 7803, 7804, and 7805, if appropriate.  DCs 7800 relates to disfigurement of the head, face, or neck, specifically, so it is not appropriate here.  DCs 7801 through 7805 refer to scars and, to the extent that scarring is noted, it is limited to hyperpigmentation, and not documented as deep, painful, unstable, or covering an area greater than 144 square inches.  Consequently, the Board finds that those DCs do not apply.

In summary, although the record demonstrates the presence of a current disability it fails to show that the Veteran's condyloma acuminata is manifested by coverage of at least 5 percent of the entire body, or; intermittent or systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such his claim for an increased (i.e., compensable) initial rating cannot be granted.


Extra-schedular Consideration

The Board additionally has considered whether the Veteran's service-connected condyloma acuminata disability should be referred for consideration of an extra-schedular rating during the period under appeal.  Referral to the Director of the Compensation and Pension Service for a potential extra-schedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular scheduler standards."  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court (CAVC) articulated a three-step inquiry for determining whether referral for extra-schedular consideration is warranted.  If the RO or Board determines that (1) the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  

Here, though, the Board finds contrarily that the Veteran's service-connected condyloma acuminata is contemplated and reasonably described by the rating criteria under DC 7806.  See 38 C.F.R. § 4.118 (2016).  In this regard, the Veteran's condyloma acuminata disability is manifested by genital warts and treatment with non-systemic topical treatment.  This type of disability picture is specifically addressed in the rating criteria set forth in DC 7806.  

The veteran has contended that his condition is depressing.  (See Hearing Transcript September 2013; VAX September 2015).  This is suggestive of a claim of entitlement to service connection for depression secondary to the service-connected skin disability.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on a secondary basis in this circumstance if the service-connected disability either caused or is aggravating the additional condition being claimed).  However, the Board sees that a September 2015 mental disorders VAX indicated the Veteran denied clinically significant symptoms of depression.  Additionally, the Board acknowledges that he has contended that use of topical therapy for his condition interferes with procreation because the cream causes a burning sensation.  However, the schedular rating contemplates the use of topical therapy that is required for treatment in this case, Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), or that his discomfort rises to the level of loss of use of a creative organ, in which case special monthly compensation (SMC) would be warranted.

There is no indication the disability at issue results in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.  Even if the Board were to find that step one of Thun had been satisfied, extra-schedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's condyloma acuminata does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  
38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for his condyloma acuminata during the appeal period, and there is no indication that it interferes with his employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that, according to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the "combined effect" of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the benefit-of-the-doubt doctrine in accordance with the holding in Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The claim of entitlement to an initial compensable rating for condyloma acuminata is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


